 1

 2
                                    UNITED STATES DISTRICT COURT
 3
                                             DISTRICT OF NEVADA
 4
                                                       ***
 5
      KENNETH L. MARTIN,                                      Case No. 2:19-cv-00839-RFB-DJA
 6
                                Plaintiff,
 7                                                            ORDER
                v.
 8
      HENDERSON POLICE DEPARTMENT, ET
 9    AL.,
10                              Defendants.
11

12              This matter is before the Court on pro se prisoner Kenneth L. Martin’s application to

13   proceed in forma pauperis (IFP) and a civil rights complaint under 42 U.S.C. § 1983. (ECF Nos.

14   1, 1-1.)

15              Under 28 U.S.C. § 1915(a)(2) and Local Rule LSR 1-2, an incarcerated plaintiff seeking

16   to proceed without paying the filing fee must complete an application to proceed IFP and attach

17   (1) an inmate account statement for the past six months, and (2) a financial certificate from the

18   institution where he is incarcerated certifying the amount of funds in plaintiff’s inmate trust

19   account at the institution. If the plaintiff has been incarcerated at the institution for fewer than six

20   months, the certificate must show the account’s activity for the shortened period. LSR 1-2.

21              Here, Plaintiff’s IFP application is incomplete because although he indicates in response

22   to question 1 that he is not employed, he does not complete 1(b) that requests the date of last

23   employment and the amount of the salary or wages per month that he received.

24              Additionally, Plaintiff did not submit an inmate account statement for the past six months.

25   The Court therefore will deny Plaintiff’s IFP application without prejudice. Plaintiff must

26   properly complete his IFP application or pay the full filing fee for this action. If Plaintiff chooses

27   to file an IFP application, then he must file a complete application including all the documents

28   referenced in this Order.
 1             IT IS THEREFORE ORDERED that Plaintiff’s Application to Proceed In Forma Pauperis

 2   (ECF No. 1) is denied without prejudice.

 3             IT IS FURTHER ORDERED that the Clerk of Court must send Plaintiff a blank

 4   application to proceed in forma pauperis by an inmate as well as the accompanying instruction

 5   packet.

 6             IT IS FURTHER ORDERED that by January 15, 2020, plaintiff must either: (1) file a

 7   complete application to proceed in forma pauperis, on the correct form with complete financial

 8   attachments, or (2) pay the full $400 fee for filing a civil action, which includes the $350 filing

 9   fee and the $50 administrative fee.

10             IT IS FURTHER ORDERED that failure to timely comply with this order may result in a

11   recommendation that this case be dismissed.

12             DATED: December 17, 2019.

13
                                                           DANIEL J. ALBREGTS
14                                                         UNITED STATES MAGISTRATE JUDGE
15

16

17

18

19
20

21

22

23

24

25

26

27

28


                                                  Page 2 of 2
